Citation Nr: 1234872	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for a lumbar spine strain.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for residual scarring, status post bilateral leg fasciectomy, status post bilateral leg compartment syndrome.  

3.  Entitlement to an initial compensable disability evaluation for allergic rhinitis.  

4.  Entitlement to an initial compensable disability evaluation for hypertension.  

5.  Entitlement to an initial compensable disability evaluation for status post urethroplasty.

6.  Entitlement to an initial compensable disability evaluation for hemorrhoids.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the Veteran was last afforded a VA examination for his service-connected disabilities in May 2008.  This is more than four years ago.  According to a September 2012 statement from the Veteran's representative, the Veteran believed that his disabilities were more severely debilitating than his current evaluations reflected.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 4 years since the Veteran's last examinations, and since he has asserted that his current disability evaluations do not reflect his true level of disability, he should be afforded the opportunity to appear for more current VA examinations for his service-connected disabilities.  

In addition, it is not clear from the limited evidence of record currently on Virtual VA as to whether the Veteran has received treatment, from either a private medical provider or a VA Medical Center (VAMC), for any of his disabilities since his separation from active duty.  The Veteran should be contacted and asked to identify all healthcare facilities in which he has sought treatment for any of his service-connected disabilities since separation from service.  If he identifies any treatment provider, VA must take all reasonable steps to obtain records from these locations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all medical facilities in which he has received treatment for any of his service-connected disabilities.  He should be notified that this is to include VA facilities or private treatment providers.  The Veteran should then provide VA with the name, address and date of treatment of any provider identified, as well as any necessary authorization.  VA should then make all reasonable attempts to obtain all identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should opine as to whether the Veteran suffers from objective manifestations of neurological symptomatology associated with his service-connected lumbar spine disability.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his residual scarring of the legs, bilaterally.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's scarring of the lower extremities, bilaterally.  The examiner should note the number of scars present and record in detail their size.  The examiner should also indicate whether these scars are deep, unstable, painful on examination or whether they result in any functional impairment.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his allergic rhinitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's allergic rhinitis, to include the percent obstruction of each nasal passage.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypertension.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.  

6.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his status post urethroplasty.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's status post urethroplasty.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.  

7.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current severity of his hemorrhoids.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hemorrhoids.  The Veteran's lay statements regarding his symptomatology must also be considered and discussed.  

8.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

9.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



